Name: 86/38/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 28 February 1986 establishing the arrangements to be applied to imports into Spain and Portugal of products covered by the ECSC Treaty originating in Austria, Finland, Norway, Sweden or Switzerland and covered by the Agreements between the Community and those countries
 Type: Decision
 Subject Matter: Europe;  iron, steel and other metal industries;  trade
 Date Published: 1986-03-01

 nan